Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Wasylyna on 8/24/21
The application has been amended as follows:
Claims 57-62 are cancelled.

Allowable Subject Matter
Claims 1-18, 39-40, 43-45, 47-52, and 54-56 are allowed.
Election/Restrictions    
Claims 52 and 54-56 were previously withdrawn as drawn to a non elected invention.  However since these claims depend from a now elected parent claim they are hereby rejoined/allowed.
Claims 1-18, 39-40, 43-45, 47-52, and 54-56 are allowable. The restriction requirements of claims 52 and 54-56 as set forth in the Office action mailed on 01/25/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 06/03/2020 has been withdrawn and claims 52 and 54-56 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Dowdle (US5317943), and Nassica (US3709643)  which teach various aspects of a stabilizing shoe manufacturing apparatus having the features as set forth in the claims and noted in the previous Office action mailed on 4/13/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the holding tool comprise the hold down loads being applied to the material to be cut by a stabilizing shoe, the stabilizing shoe comprising: the pressure foot having the engagement portion pressing against the material to be cut; a mounting base; and a biasing portion linking the pressure foot and the mounting base, wherein the mounting base defines an opening therein through which a processing tool accesses the thermoplastic lamina ply.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        08/26/2021